United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.B., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
TRAVIS AIR FORCE BASE, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1352
Issued: September 17, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On June 1, 2015 appellant filed a timely appeal from a January 29, 2015 merit decision
and an April 2, 2015 nonmerit decision of the Office of Workers’ Compensation Programs
(OWCP). Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.2
ISSUES
The issues are: (1) whether appellant met her burden of proof to establish that she
sustained wrist and neck pain and numbness of the upper extremities causally related to factors
of her federal employment; and (2) whether OWCP properly denied appellant’s request for
further merit review of her claim pursuant to 5 U.S.C. § 8128(a).
1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence on appeal. The Board’s jurisdiction is limited to a
review of evidence that was before OWCP at the time of its final review. See 20 C.F.R. § 501.2(c).

FACTUAL HISTORY
On October 6, 2014 appellant, then a 52-year-old physician, filed an occupational disease
claim (Form CA-2) alleging that she sustained wrist and neck pain and numbness of the upper
extremities as a result of her federal employment. She stated that she noted increasing pain in
her wrists when she moved from one Veterans Health Administration facility to another.
Appellant requested an ergonomic keyboard and headset as a result of this increasing pain and
received a keyboard, headset, and mouse for her office. However, she only received a keyboard
in the examination room. Appellant noted that she worked from 1.5 to 2 hours per night on her
home laptop engaging in patient care. She stated that she had wrist pain since May 22, 2014 and
even before that time. Appellant noted that she would sometimes have numbness in the right
fourth and fifth digits while sleeping, and that both of her hands would go numb. She stated that
she wore a right splint.
On December 9, 2014 the employing establishment noted that appellant’s current case
status was unreviewed. It requested that the case status be changed to “closed.”
By letter dated December 29, 2014, OWCP requested that appellant submit additional
factual and medical evidence in support of her claim. It noted that appellant had not submitted
any medical evidence from a physician and asked that appellant respond to its inquiries.
Appellant did not respond.
By decision dated January 29, 2015, OWCP denied appellant’s claim. It noted that she
had not submitted any evidence from a qualified physician containing a medical diagnosis in
support of her claim. OWCP accepted that appellant was a federal civilian employee who filed a
timely claim and that the employment factors occurred as alleged, and afforded appellant 30 days
to submit additional evidence.
In a record of a telephone conversation dated February 11, 2015, appellant told an OWCP
representative that she was never able to schedule an appointment for her condition and asked
about her options. The representative told her that because her claim was not accepted as work
related, she would have to be seen by a physician under her private insurance and that if she later
obtained medical evidence she could file an appeal, but needed to choose an avenue of appeal
that allowed her to submit additional evidence.
On February 21, 2015 appellant requested reconsideration of her claim. With her request
for reconsideration, appellant submitted a narrative statement in which she stated that she had
difficulty filing this claim and seeing a physician within the appropriate time frames. She noted
that she would submit medical information after seeing her own physician.
By decision dated April 2, 2015, OWCP denied appellant’s request for reconsideration.
It noted that appellant had not submitted any new and relevant evidence to support
reconsideration. OWCP stated that it had allowed 30 days for submission of additional medical
evidence, as appellant had mentioned in her narrative statement of February 21, 2015. No
additional medical evidence was not received.

2

LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged, and that any
disability or specific condition for which compensation is claimed is causally related to the
employment injury.3 These are the essential elements of every compensation claim regardless of
whether the claim is predicated on a traumatic injury or an occupational disease.4
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
ANALYSIS -- ISSUE 1
Appellant alleged that she sustained wrist and neck pain and numbness of the upper
extremities as a result of duties of her federal employment. The Board finds that she did not
submit sufficient medical evidence from a qualified physician to establish that a medical
condition was diagnosed in connection with this incident.
OWCP requested that appellant submit medical evidence containing a diagnosis from a
qualified physician by letter dated December 29, 2014 and afforded her 30 days to submit such
evidence. Appellant did not submit any medical evidence from a qualified physician containing
a diagnosis during this time period. While the Board notes that appellant herself is a physician,
the evidence submitted in support of her claim is of a factual, rather than a medical, character
and does not contain diagnoses of any condition or a statement of opinion on causal relationship.
In the similar case of D.G., Docket No. 12-644 (issued June 25, 2012), an appellant, who was
also a physician for the Department of Veterans Affairs, submitted a claim for bilateral carpal
tunnel syndrome and right medial nerve neuritis due to her repetitive work on a keyboard and
mouse, but did not submit any medical evidence in support of her claim. The Board found that
appellant had not met her burden of proof to establish that she sustained an employment-related
injury.
As in D.G., appellant, in the present case, is a physician claiming an occupational disease,
but did not submit any medical evidence in support of her claim. It is appellant’s burden to
submit a factual statement identifying employment factors alleged to have caused or contributed
to the presence or occurrence of the disease or condition. It is also her burden to submit medical
3

Gary J. Watling, 52 ECAB 278, 279 (2001); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

4

Michael E. Smith, 50 ECAB 313, 315 (1999).

3

evidence from a treating physician to establish a diagnosis of the disease or condition for which
compensation is claimed and that the diagnosed condition is causally related to the implicated
employment factors. The Board finds that appellant failed to submit any medical evidence to
establish a firm medical diagnosis or the causal relationship between her claimed condition and
factors of her federal employment. Although OWCP informed appellant of the deficiencies in
the evidence, she did not submit sufficient factual and medical evidence to establish her claim.
Appellant did not meet her burden of proof to establish that she sustained an employment-related
injury.5
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
To require OWCP to reopen a case for merit review under section 8128(a), OWCP
regulations provide that the evidence or argument submitted by a claimant must: (1) show that
OWCP erroneously applied or interpreted a specific point of law; (2) advance a relevant legal
argument not previously considered by OWCP; or (3) constitute relevant and pertinent new
evidence not previously considered by OWCP.6 Section 10.608(b) of OWCP’s regulations
provide that when an application for reconsideration does not meet at least one of the three
requirements enumerated under section 10.606(b)(2), OWCP will deny the application for
reconsideration without reopening the case for a review on the merits.7
The Board has found that evidence that repeats or duplicates evidence already in the case
record has no evidentiary value.8 The Board also has held that the submission of evidence which
does not address the particular issue involved does not constitute a basis for reopening a case.9
While the reopening of a case may be predicated solely on a legal premise not previously
considered, such reopening is not required where the legal contention does not have a reasonable
color of validity.10
ANALYSIS -- ISSUE 2
OWCP issued a January 29, 2015 decision finding that appellant had not established an
occupational disease related to factors of her federal employment. On February 21, 2015
appellant requested reconsideration of this decision.
5

See Donald W. Wenzel, 56 ECAB 390 (2005).

6

20 C.F.R. § 10.606(b)(3); D.K., 59 ECAB 141, 146 (2007).

7

Id. at § 10.608(b); see K.H., 59 ECAB 495, 499 (2008).

8

See Daniel Deparini, 44 ECAB 657, 659 (1993).

9

P.C., 58 ECAB 405, 412 (2007); Ronald A. Eldridge, 53 ECAB 218, 222 (2001); Alan G. Williams, 52 ECAB
180, 187 (2000).
10

Vincent Holmes, 53 ECAB 468, 472 (2002); Robert P. Mitchell, 52 ECAB 116, 119 (2000).

4

The issue presented on appeal is whether appellant met any of the requirements of 20
C.F.R. § 10.606(b)(3), requiring OWCP to reopen the case for review of the merits of her claim.
In her February 21, 2015 request for reconsideration, appellant did not show that OWCP
erroneously applied or interpreted a specific point of law, or advance a new and relevant legal
argument not previously considered. Thus, she is not entitled to a review of the merits of her
claim based on the first and second above-noted requirements under section 10.606(b)(3).
The underlying issue is whether appellant met her burden of proof to establish an
occupational disease, and specifically whether she had submitted sufficient medical evidence to
establish a diagnosis from a qualified physician. A claimant may be entitled to a merit review by
submitting new and relevant evidence, but appellant did not submit any new and relevant
evidence in this case. Appellant submitted a statement dated February 21, 2015 detailing her
difficulties filing a claim and stated that she would submit more medical evidence once she had
seen her own physicians under private insurance. This document, while not previously
considered by OWCP, was irrelevant to the underlying issue of appellant’s burden of proof to
establish an occupational disease in the performance of duty. Appellant’s claim was denied due
to lack of sufficient medical evidence to establish a diagnosis from a qualified physician. As her
statement did not contain a diagnosis from a qualified physician, it was irrelevant to the basis
upon which her claim was denied.
The Board, therefore, finds that appellant did not meet any of the requirements of 20
C.F.R. § 10.606(b)(2). Appellant did not show that OWCP erroneously applied or interpreted a
specific point of law, advance a relevant legal argument not previously considered by OWCP, or
constitute relevant and pertinent evidence not previously considered. Pursuant to 20 C.F.R.
§ 10.608, OWCP properly denied merit review.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she
sustained wrist and neck pain and numbness of the upper extremities causally related to factors
of her federal employment. The Board further finds that OWCP properly denied appellant’s
request for review of the merits of her claim pursuant to 5 U.S.C. § 8128(a).

5

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated April 2 and January 29, 2015 are affirmed.
Issued: September 17, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

6

